Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,926,943. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 24, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hein et al. (7,992,708; hereinafter Hein).  
As to claim 1, Hein discloses a pack for smoking articles (11) in the embodiment of Figures 9-16, the pack comprising an outer box (13; Figures 9 & 12) including front and back covers (36; 53) pivotally (39; 55) connected together at bottom ends (29, 30, 33-35; 54) such that top ends (32, 59) of the front and back covers are movable from a closed position (Figure 12) to an open position (Figure 13); an inner sleeve (12; Figures 10-11) including a bottom wall (15), a front wall (14), and a back wall (65); a front connecting panel (27; 49-51) pivotally connected to the front wall of the inner sleeve and to an inner surface of the front cover (Figures 15-16); a back connecting panel (62; 49-51) pivotally connected to the back wall of the inner sleeve and to an inner surface of the back cover; and a slot (44) in the outer box configured to allow pressing against the bottom wall (Figures 14-15) of the inner sleeve to move the inner sleeve from a first position (Figure 14) to a second position (Figure 15) causes the top ends of the front and back covers to move from the closed position to the open position.
As to claims 2-3, Hein further discloses the outer box and the inner sleeve are made of cardboard/paperboard (column 6, lines 54-57).
As to claim 4, Hein further discloses one end of the front connecting panel is pivotally connected to one end of an end panel (49; Figure 10) that overlies and is attached to an inner surface of the front cover (Figures 15-16).

As to claim 6, Hein further discloses one end of the front connecting panel is pivotally connected to one end of a first end panel (49; Figure 10) that overlies and is attached to an inner surface of the front cover (Figures 15-16), and one end of the back connecting panel is pivotally connected to one end of a second end panel (49; Figure 10) that overlies and is attached to an inner surface of the back cover (Figures 15-16).
As to claim 17, see Figures 14-16.
As to claim 24, see Figures 9-10.
As to claim 38, see Figures 14-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16, 18-23, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Holford (8,550,241) and/or Kazian (1,007,113) and/or Flaherty (3,881,599).  

As to claims 8-9, Hein further discloses the slot (44) comprises an opening in part of the bottom wall and part of the back wall.
As to claim 10, Holford also discloses the bottom wall (8) can be constructed in a different way which is pivotally connected at one end (33) to the front wall (3) of the front cover (1) and rigidly connected at an opposite end (21) to the back wall (15) of the back cover (2; column 4, line 62 to column 5, line 6). 
As to claim 11, Hein further discloses a distance between the front wall of the front cover and the back wall of the back cover when the front and back covers are in the closed position is greater than a depth of the front recess (see Figure 12), is greater than a depth of the back recess.

As to claim 16, see Fig. 1 of Holford.
As to claim 18, see Figures 12-13 of Hein.
As to claims 19-21, Hein discloses the pack as modified above having most of the claimed limitations except for the pack comprises a click lock configured to assist in holding the front and back covers in the closed position.  Holford further discloses the back cover/front cover (1) having a recess (56) and the front cover/back cover (2) having a tab (60) and when the tab engages the recess to close the pack then an audible sound is produced such as a click sound (column 6, lines 15-19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Holford to modify the pack of Hein so when the front and back covers are moved from the open position to the closed position then an audible sound such as a click lock is produced to provide more convenience for a user.
As to claims 22-23, it is old and conventional in the package for smoking articles to include a wrapped bundle of smoking articles disposed within the outer box for better protecting the smoking articles.  To the extent that the pack of Hein fails to show a wrapped bundle of smoking articles which is old and conventional in the package for smoking articles and the wrapped bundle having a length greater than a length between the bottom wall of the inner sleeve and an opening of the inner sleeve, Kazian shows a pack for smoking articles (5) comprising an outer box (1, 2), an inner sleeve (4) containing the smoking articles and each of the smoking articles having a length greater than a length between a bottom wall (7) of the inner sleeve and an opening of the inner sleeve (Figure 1).  Flaherty shows a pack (10) for tobacco articles comprising a wrapped bundle of smoking articles (16, 18).  Therefore, it would have been 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736